Order denying plaintiff’s motion for summary judgment and granting defendants’ motion for leave to serve an amended answer, affirmed, with $10 costs and disbursements. The *816decision at Special Term upon the second motion for - an examination before trial established the right of plaintiff’s counsel to continue the action. (Bloch V. Bloch, 131 App. Div. 859, 861.) However, the affidavits present triable issues of fact as to the amount due plaintiff at the commencement of suit, the amount due from plaintiff for rent, and as to possibility of endangering the 'entire trust estate involved in making the payments due to the plaintiff under the terms of the trust. Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur. [See post, p. 868.]